 



Exhibit 10.24
DemandTec, Inc. 2007 Equity Incentive Plan
Notice of Stock Option Grant
(Non-Employee Directors)
You have been granted the following option to purchase shares of the Common
Stock of DemandTec, Inc. (the “Company”):

     
Name of Optionee:
  «Name»
 
   
Total Number of Shares:
  «TotalShares»
 
   
Type of Option:
  Nonstatutory Stock Option
 
   
Exercise Price per Share:
  $«PricePerShare»
 
   
Date of Grant:
  «DateGrant»
 
   
Vesting Commencement Date:
  «VestDay»
 
   
Vesting Schedule:
  This option becomes exercisable with respect to all shares on the date when
the 2008 regular annual meeting of the Company’s stockholders commences,
provided that your continuous “Service” (as defined in the Plan) does not
terminate prior to that date.
 
   
Expiration Date:
  «ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2007 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.
You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.
You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s Common Stock.

                  Optionee:       DemandTec, Inc.    
 
               
 
      By:        
 
         
 
   
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



DemandTec, Inc. 2007 Equity Incentive Plan
Stock Option Agreement
(Non-Employee Directors)

     
Tax Treatment
  This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.
 
   
Vesting
  This option becomes exercisable on the date shown in the Notice of Stock
Option Grant. In addition, this option becomes exercisable in full if (a) the
Company is subject to a “Change in Control” (as defined in the Plan) before your
Service terminates and (b) your Service terminates for any reason within
12 months after the Change in Control. This option will in no event become
exercisable for additional shares after your Service has terminated for any
reason.
 
   
Term
  This option expires in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)
 
   
Termination of Service
  If your Service terminates for any reason, then this option will expire at the
close of business at Company headquarters on the date 12 months after your
termination date.
 
   
Restrictions on
Exercise
  The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase. Your notice must also
specify how your shares should be registered. The notice will be effective when
the Company receives it.
 
   
 
  However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.

2



--------------------------------------------------------------------------------



 



     
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option exercise price for the shares that you are purchasing. To the extent
permitted by applicable law, payment may be made in one (or, if permitted by the
Company, a combination of two or more) of the following forms:
 
   
 
 
•    By delivering to the Company your personal check, a cashier’s check or a
money order.
 
   
 
 
•    If permitted by the Company, by delivering to the Company certificates for
shares of Company stock that you own, along with any forms needed to effect a
transfer of those shares to the Company. The value of the shares, determined as
of the effective date of the option exercise, will be applied to the option
exercise price. Instead of surrendering shares of Company stock, you may attest
to the ownership of those shares on a form provided by the Company and have the
same number of shares subtracted from the option shares issued to you.
 
   
 
 
•    If permitted by the Company, by giving to a securities broker approved by
the Company irrevocable directions to sell all or part of your option shares and
to deliver to the Company from the sale proceeds an amount sufficient to pay the
option exercise price and any withholding taxes. (The balance of the sale
proceeds, if any, will be delivered to you.) The directions must be given in
accordance with the instructions of the Company and the broker. This exercise
method is sometimes called a “same-day sale.”
 
   
Withholding Taxes and Stock Withholding
  You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.
 
   
Restrictions on
Resale
  You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.
 
   
Transfer of Option
  Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

3



--------------------------------------------------------------------------------



 



     
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the
Terms and conditions described above and in the Plan.

4